Title: To George Washington from Anne-César, chevalier de La Luzerne, 18 April 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                APhiladelphia le 18. Avril 1782.
                            
                            M. le Comte de Beniowski m’a remis à mon retour ici un plan, qu’il auroit desiré soumettre à Vôtre
                                Excellence pendant Vôtre sejour à Philadelphie, mais comme cet Officier m’etoit particulièrement recommandé par la
                                Cour, il n’a pas voulu faire cette demarche avant mon arrivée. Il ne veut rien proposer au Congrès avant d’avoir pris Vos
                                conseils et obtenu Votre approbation et c’est dans cette vue qu’il se rend à Votre armée. Je n’ai pas besoin de
                                rapeler à Votre Excellence les services et les actions qui rendent M. de Beniowski recommandable. Sa personne Vous est
                                bien connue et je suis bien persuadé que si Vous jugés qu’il puisse être utile aux Etats unis, il n’aura pas de
                                soutien plus sincerement porté pour l’execution des vues qui l’ont amené dans ce Continent. J’ai
                                l’honneur d’être avec un respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant
                                Serviteur,
                            
                                le che. de la luzerne
                            
                        
                        TranslationSirPhiladelphia April 18th 1782
                            On my return to this place, Count Beniowsky deliverd me a plan, which he wished to have communicated to
                                your Excellency before your departure from Philadelphia, but as he was particularly recommended to me by my Court he
                                deferred taking that Step till my arrival—He will not make any proposition to Congress without first consulting your
                                Excellency & obtaining your approbation, and it is with this view, he now goes to the Army.
                            I need not recall to your Excellencys mind the Services and Actions which have recommended Count
                                Beniowzky—His person you are acquainted with, and I am persuaded that if you think he can be usefull to the United
                                states no one will more sincerely support him in carrying into execution those Views which brought him to this
                                Continent. I have the honor to be with a respectful attachment Sir Your Excellencys most humble and most Obed. Servt
                            
                                Signed le Chev: de la Luzerne
                            
                        
                    